158 S.E.2d 85 (1967)
272 N.C. 273
STATE
v.
Jimmy WILLIAMS.
No. 178.
Supreme Court of North Carolina.
December 13, 1967.
*86 Atty. Gen. T. W. Bruton and A. A. Vanore, Staff Atty., Raleigh, for the State.
O. K. Pridgen, II, Wilmington, for defendant appellant.
PER CURIAM.
The assignment of error directed to the court's denial of defendant's motion for judgment as in case of nonsuit is not referred to in defendant's brief and therefore, under our Rule 28, is taken as abandoned by defendant. The assignment was without merit and rightly considered so by defendant's counsel.
The only assignment of error brought forward by defendant and discussed in his brief relates to testimony, elicited on cross-examination of defendant, relating to prior convictions of defendant for unrelated criminal offenses.
Defendant testified, but did not otherwise put his character in issue. For purposes of impeachment, he was subject to cross-examination as to convictions for unrelated prior criminal offenses. However, admissions as to such convictions are not competent as substantive evidence but are competent as bearing upon defendant's credibility as a witness. Stansbury, North Carolina Evidence, Second Edition, § 112; State v. Sheffield, 251 N.C. 309, 312, 111 S.E.2d 195, 197. Under these circumstances, defendant was "entitled, on request, to have the jury instructed to consider (this evidence) only for the purposes for which it is competent." (Our italics.) Stansbury, op.cit., § 79; State v. Norkett, 269 N.C. 679, 153 S.E.2d 362. Defendant assigns as error the court's failure to so instruct the jury with reference to defendant's admissions as to his prior criminal convictions; but, defendant having failed to request that the *87 court so instruct the jury, the assignment is without merit.
"It is a well-recognized rule of procedure that when evidence competent for one purpose only and not for another is offered, it is incumbent upon the objecting party to request the court to restrict the consideration of the jury to that aspect of the evidence which is competent." State v. Ray, 212 N.C. 725, 729, 194 S.E. 482, 484. This is in accord with our Rule 21 which, in pertinent part, provides: "* * * nor will it be ground of exception that evidence competent for some purposes but not for all, is admitted generally, unless the appellant asks, at the time of admission, that its purpose shall be restricted." Rules of Practice in the Supreme Court, 254 N.C. 783 et seq.
Defendant having failed to show prejudicial error, the verdict and judgment will not be disturbed.
No error.